Citation Nr: 1507645	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back condition, to include as secondary to service-connected left foot disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral leg condition (claimed as pain and numbness), to include as secondary to service-connected left foot disability.

3.  Entitlement to service connection for a low back condition, to include as secondary to service-connected left foot disability

4.  Entitlement to service connection for a bilateral leg condition (claimed as pain and numbness), to include as secondary to service-connected left foot disability.

5.  Entitlement to an increased (compensable) disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Manchester, New Hampshire.

The Veteran testified before a Decision Review Officer (DRO) at the RO in December 2011.  The Veteran withdrew a request for a Board hearing in a letter dated in January 2014. 

The issues of entitlement to service connection for a low back disorder and a bilateral leg disorder are addressed in the remand portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied a claim for service connection for a bilateral leg disorder.  The Veteran did not appeal.

2.  In a December 2005 Board decision, the Board denied an application to reopen a claim for service connection for a low back disorder, finding new and material evidence had not been submitted.  The Veteran did not appeal.

3.  Evidence received since the May 2002 RO rating decision when viewed with the other evidence of record, relates to a previously unestablished fact and raises a reasonable possibility of substantiating the claim.

4.  Evidence received since December 2005 Board decision, when viewed with the other evidence of record, relates to a previously unestablished fact and raises a reasonable possibility of substantiating the claim.

5.  Service-connected hearing loss disability is manifested, at worst, by level II hearing loss in the right ear and level II hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The May 2002 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  The December 2005 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2014).

3.  The evidence received since the May 2002 RO rating decision is new and material and the claim for service connection for a bilateral leg disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



4.  The evidence received since the December 2005 Board decision is new and material and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for a compensable disability rating for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an increased rating for hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA letters dated in March and October 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

The Board also concludes VA's duty to assist has also been satisfied.  The Veteran's available service treatment records, VA treatment records, and private medical records are in the file.  The Board finds that to the extent possible, all relevant records identified by the Veteran as relating to this claim have been obtained.  

Further, the RO provided the Veteran with VA examinations with regard to his service-connected hearing loss, most recently in June 2010 and July 2012.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate testing, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The information obtained during the examinations is sufficient to rate the Veteran's disability under the appropriate diagnostic criteria.  In light of the foregoing, the Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board recognizes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  During the June 2010 examination, the Veteran indicated that functional impairment included difficulty understanding conversations, particularly in background noise or when their voices are soft.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the VA examiners discussed the functional effects of the Veteran's hearing problems in the examination reports. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  New and Material Evidence Claims

Typically, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Historically, the Veteran was denied service connection for a low back condition in January 1981.  The evidence at the time of the January 1981 decision established a current back disability, but did not establish that a back condition was incurred in service, or that the current condition was otherwise related to a service-connected disability.  The most recent final denial of the claim came in a December 2005 Board decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

For his leg claim, the Veteran was denied service connection for a bilateral leg condition in May 2002.  The evidence at the time of the May 2002 decision failed to show a current bilateral leg disability, and did not establish that a leg condition was incurred in service, or that the current condition was otherwise related to service.  The Veteran did not appeal the denial.  The May 2002 RO decision is final.  38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.



A claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Furthermore, in determining whether new and material evidence has been received to reopen a claim, the U.S. Court of Appeals for Veterans Claims has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120.

Since the prior final decisions in December 2005 and May 2002, additional evidence has been added to the claims file that is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2014).  Therefore, the claims for service connection for a low back disorder and a bilateral leg disorder are reopened.


III.  Increased Rating for Hearing Loss

In May 2004, the RO granted service connection for a bilateral hearing loss disability due to excessive noise exposure in service and assigned a noncompensable disability rating.  In March 2010, the Veteran filed a claim for an increased rating for bilateral hearing loss.  

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2014) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2014).  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2014).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (i.e., noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz).  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. See id. The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of 'V' and the poorer ear has a numeric designation Level of 'VII,' the percentage evaluation is 30 percent.  See id.

In a June 2010 VA examination, the Veteran complained of difficulty understanding people, particularly in the presence of background noise or when their voices are soft.  He also underwent an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ


500
A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
5
10
10
25
50
24
LEFT
10
15
10
60
65
38

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 86 percent in the left ear.

Applying the above results to the Table VI chart, the Board notes that a puretone threshold average of 24 decibels and a speech discrimination of 88 percent in the right ear will result in level II hearing for that ear.  Likewise, applying the above results to the Table VI chart, the Board notes that a puretone threshold average of 38 decibels and a speech discrimination of 86 percent in the left ear will result in level II hearing for that ear.  Applying these results to the Table VII chart (with the left ear being the "poorer" ear), the Board finds that a level II for the right ear, combined with a level II for the left ear, will result in a noncompensable evaluation.

During a January 2012 DRO hearing, the Veteran testified that he was given hearing aids after testing showed he could not hear.  He reported he could not understand half of what people were saying to him, and he could not make out pronunciations.  However, with his hearing aids, he can hear much better. 

In a July 2012 VA examination, the Veteran that in noise he "can't hear anything" and that speech sounds "confusing and chaotic."  The examiner noted that this hearing loss impacts his ordinary conditions of daily life, including the ability to work, as it should make work more difficult.  However, the examiner specified that he is not precluded from working due to his hearing loss.  He also underwent an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ


500
A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
5
10
15
30
55
28
LEFT
10
15
15
60
75
41

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 82 percent in the left ear.

Applying the above results to the Table VI chart, the Board notes that a puretone threshold average of 28 decibels and a speech discrimination of 92 percent in the right ear will result in level I hearing for that ear.  Likewise, applying the above to the Table VI chart, the Board notes that a puretone threshold average of 41 decibels and a speech discrimination of 82 percent in the left ear will result in level III hearing for that ear.  Applying these results to the Table VII chart (with the left ear being the "poorer" ear), the Board finds that a level I for the right ear, combined with a level III for the left ear, will result in a noncompensable evaluation.

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under the first provision if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation. 38 C.F.R. § 4.86(a) (2014).  Each ear will be evaluated separately. Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests therefore may not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  As the audiograms of record do not reflect this pattern of hearing impairment, this provision does not apply.

Under the second provision, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b). This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  As the audiograms of record do not reflect this pattern of hearing impairment, this provision does not apply.

In this case, the Board finds that the Veteran is not entitled to an increased disability rating for his hearing loss disability based upon all objective hearing loss measurements as mechanically applied to the relevant tables.  To the extent that the Veteran contends that his hearing loss is more severe than contemplated by the current evaluation, the Board observes that the Veteran, while competent to report symptoms, such as difficulty hearing, is not competent to report that his hearing acuity is sufficient to warrant higher evaluations under VA's tables for rating hearing loss because such an opinion requires medical expertise which the Veteran has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

It is important to note that the results of the VA audiometric testing do not signify the absence of a significant disability associated with the Veteran's hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable disability.  See Id.; 38 U.S.C.A. § 1155.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, a compensable evaluation for the Veteran's service-connected hearing loss is not warranted. 

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran reports difficulty hearing and understanding speech in various situations.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend speech under various conditions is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

New and material evidence has been received to reopen a claim for service connection for a low back condition, to include as secondary to service-connected left foot disability.

New and material evidence has been received to reopen a claim for service connection for a bilateral leg condition, to include as secondary to service-connected left foot disability.

Entitlement to an increased (compensable) disability rating for bilateral hearing loss is denied.


REMAND

Although the Board has reopened the Veteran's claims, still further development must be pursued in order to appropriately adjudicate his claims.  In this regard, the Veteran has claimed service connection on a direct and secondary basis, asserting that his low back and bilateral leg disorders were caused or aggravated by his service-connected left foot disability, or that they were directly related to an injury in service.  See 38 U.S.C.A. § 1154(b).  The Board notes that the Veteran's service treatment records indicate that in April 1970 his armored personnel carrier (APC) hit a land mine, resulting in a left foot fracture and minor abrasions.  On remand, the Veteran should be afforded appropriate VA examinations, and additional treatment records should be obtained, as described below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's treatment records from the Manchester and Jamaica Plain VA treatment facilities dated from November 1971 to November 2001 (to specifically include any records dated in July 1972); and from November 2010 forward.

2.  Ask the Veteran to identify all private medical care providers, to include any chiropractors, that have treated him for his low back and legs since his separation from service.  Make arrangements to all records that he adequately identifies.

3.  Thereafter, schedule the Veteran for a VA spine/neurological examination(s).  The Veteran's claims file, and a complete copy of this remand must be made available to, and reviewed by, the designated examiner(s).  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

(a)  The examiner(s) should identify all current low back disorder and all current bilateral leg disabilities (manifested by pain and numbness) found to be present, to include any impairment of the peroneal nerves.  See VA examination report dated March 21, 2002, referencing an October 30, 1980 EMG showing reduced nerve conduction on the peroneal nerve.

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified back and/or neurological disorder of the lower extremities had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the incident in April 1970 when the Veteran's armored personnel carrier hit a land mine.  In providing this opinion, the examiner should consider the service treatment records, in additional to the VA treatment records dated in July 1980 showing a four to five year history of back and leg numbness with a history of an injury in Vietnam.  

(c) The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified back and/or neurological disorder of the lower extremities was caused by the Veteran's service-connected residuals of a fracture of the left foot, to include by any altered gait associated therewith.  

(d)  In addition, does the Veteran have any neurological impairment of his left lower extremity that is a residual of his service-connected fracture of the left foot?

(e)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified back and/or neurological disorder of the lower extremities was permanently aggravated by the Veteran's service-connected residuals of a fracture of the left foot, to include by any altered gait associated therewith.

A complete rationale must be provided for all opinions.

4.  After completing the above actions and any other development that may be warranted, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


